Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, system claims 40-49, and the species including determining remaining capacity based upon weighting flow rate data relative to historical average flow rate according to a ratio in the reply filed on 5/20/2021 is acknowledged.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The concept of determining remaining capacity of a bed of ion exchange media by applying only one weighting factor to only one set of flow rate data as implied on lines 12-15 of claim 40 and claim 42 lacks basis in the original specification and is considered new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Concerning lines 10-11 of claim 40 it is unclear as to what type of data “first flow rate data regarding the first flow rate” is meant to imply.
	Regarding line 13 of claim 40, it is unclear as to what scope of factors “first weighting factor” is meant to imply. 
Concerning lines 11-13 of claim 41, it is unclear as to what type of data “second flow rate data regarding the second flow rate” is meant to imply.
Regarding line 13 of claim 41, “the second server” lacks antecedent basis.
Regarding line 2 of claim 42, it is unclear as to what scope of factors “second weighting factor” is meant to imply.
Concerning line 8 of claim 44, “the first and second sites” lack antecedent basis.
Regarding lines 7-8 of claim 46, it is unclear as to how “the ion exchange” relates to the “ion exchange media” recited on lines 3-4 of claim 40.
Concerning line 5 of claim 47, it is unclear as to what type of time period is implied by “a service lag time” and as to how the “service lag time” is determined.


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Branum et al (US 2019/0112201).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
A system for providing treated water, the system comprising a first water treatment unit having:

With respect to claim 1, Branum et al disclose a first ion exchange bed 435 having ion exchange media contained therein (see FIG. 4 and paragraph 67), and disposed to receive a first water stream to be treated, a first flow meter 425 positioned along a flow path including the 
a first controller 455 configured to receive first flow rate data regarding the first flow rate and transmit the first flow rate data to a central server 510 (see FIGS. 4-5, the central server configured apply a first weighting factor to the first flow rate data and determine a remaining capacity of the ion exchange media in the first ion exchange bed (see paragraphs 82, and 86-91).
Concerning claim 41, Branum et al disclose a second water treatment unit 400B disposed remotely from the first water treatment unit 400A, the second water treatment unit having a second ion exchange bed 435 having ion exchange media contained therein, and disposed to receive a second water stream to be treated, a second flow meter 425 positioned along a second flow path including the second ion exchange bed and configured to measure a second flow rate of the second water stream passing through the second flow path, and a second controller 455 configured to receive second flow rate data regarding the second flow rate and transmit the second flow rate data to the second server 510.
Regarding claim 42, Branum et al disclose the central server as being configured to apply a second weighting factor to the second flow rate data and determine a remaining capacity of the ion exchange media in the second ion exchange bed (see FIGS. 4-5 and paragraphs 82, and 86-91).
As to claim 43, Branum et al disclose the central server as being configured to determine an estimated number of days remaining to exhaustion of the ion exchange media in the second ion exchange bed (see paragraph 88).
Concerning claim 44, Branum et al disclose the central server as being configured to provide a recommendation to replace the first ion exchange bed and the second ion exchange bed in a same service trip (see paragraphs 95-96).


Concerning claim 46, Branum et al disclose each of the water treatment units as including at least one conductivity sensor S1 disposed to respectively measure a conductivity of water introduced into the ion exchange media of each respective water treatment unit, and the central server as being configured to receive conductivity data from the conductivity sensor and determine a predicted days to exhaustion of the ion exchange in respective water treatment units based on respective conductivity data (see FIGS. 4-5 and paragraphs 82 and 86-91).
Concerning claim 47, Branum et al disclose the central server as being configured to generate a service request to replace ion exchange media in a particular water treatment unit if the predicted days to exhaustion of the particular water treatment unit is less than a service lag time (see paragraph 89, the alarm set point being considered as a service lag time).
Regarding claim 48, Branum et al disclose the central server as being configured to generate a service request to replace the respective ion exchange media in a particular water treatment unit if the remaining capacity of the particular water treatment unit is less than a minimum capacity (see paragraph 95).
As to claim 49, Branum et al disclose the central server as being configured to combine at least two service requests from at least two different water treatment units into an aggregated service request to replace respective ion exchange media of the at least two water treatment units if a separation distance between the at least two water treatment units is less than a maximum separation distance (see paragraph 95).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,611,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be read upon the claims of the patent.

Claim 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,611,650 in view of Branum et al (US 2019/0112201). 
With respect to claim 46, the patent claims fail to specify at least one conductivity sensor. Branum et al include at least one conductivity sensor S1 to provide an accurate determination of a number of predicted days to exhaustion of an ion exchange media (see FIG. 4 and paragraphs 82 and 86-91). It would have been obvious to have modified the system claimed in the patent so as to have included a conductivity sensor as suggested by Branum et al in order to accurately determine a number of predicted days to exhaustion of the ion exchange media.
Concerning claim 47, Branum et al disclose the central server as being configured to generate a service request to replace ion exchange media in a particular water treatment unit if the predicted days to exhaustion of the particular water treatment unit is less than a service lag time (see paragraph 89, the alarm set point being considered as a service lag time).
Regarding claim 48, Branum et al disclose the central server as being configured to generate a service request to replace the respective ion exchange media in a particular water 
As to claim 49, Branum et al disclose the central server as being configured to combine at least two service requests from at least two different water treatment units into an aggregated service request to replace respective ion exchange media of the at least two water treatment units if a separation distance between the at least two water treatment units is less than a maximum separation distance (see paragraph 95).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773